Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is in response to the original filing of 02/12/2020. Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandwine (US 2019/0370386) in view of Brotsky et al. (US 2017/0098215).

Claim 1. Brandwine discloses a data classification and conformation system in communication with one or more service provider devices, wherein the one or more service provider devices generate interface data for transmission to one or more client devices, the data classification and conformation system comprising:
one or more storage devices storing classification information and validation information ([0025], [0047]);
one or more data routing mechanisms at the one or more client devices, wherein the one or more data routing mechanisms, when executed, modify at least a portion of the interface data to cause form data including field input data collected at the one or more client devices to be transmitted to the data classification and conformation system upon submission at the one or more client devices (…the management device instead transmits the request to the management interface 108 of the data classification service 104 of the provider network 102. The management interface 108 then transmits and/or re-directs the request to the management interface 126a of the local data classification service 106. In embodiments, the request may be processed and/or modified before the request is transmitted and/or re-directed to the management interface 126a of the local data classification service 106. For example, a format of the request may be changed) ([0030]); and
one or more processors that:
receive the form data ([0017]);
classify the form data using the classification information ([0017]);
conform the form data to one or more predefined specifications using the validation information to generate conformed form data ([0069]-[0070]); and
Brandwine does not explicitly disclose replace at least a portion of the form data with the conformed form data to generate integrated form data;
wherein the integrated form data is transmitted to the one or more service provider devices.
However, Brotsky discloses replace at least a portion of the form data with the conformed form data to generate integrated form data ([0035],[0059]);
wherein the integrated form data is transmitted to the one or more service provider devices ([0060]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Brandwine. One would have been motivated to do so to help in protecting data integrity; thereby securing data exchange.

Claim 2. Brandwine and Brotsky disclose the data classification and conformation system of claim 1, Brandwine further discloses wherein the one or more data routing mechanisms are transmitted to the one or more client devices along with the interface data ([0018]).

Claim 3. Brandwine and Brotsky disclose the data classification and conformation system of claim 1, Brotsky further discloses wherein conforming the form data to the one or more predefined specifications includes validation, sanitization, and normalization of the form data ([0035]-[0039]). One would have been motivated to do so to help in protecting data integrity; thereby securing data exchange.

Claim 4. Brandwine and Brotsky disclose the data classification and conformation system of claim 1, Brotsky further discloses wherein classifying the form data comprises generating one or more hashes of distinct subsets of the form data until at least one of the one or more hashes matches a classification identifier in the classification information ([0016],[0035]). One would have been motivated to do so to help in protecting data integrity; thereby securing data exchange.

Claim 5. Brandwine and Brotsky disclose the data classification and conformation system of claim 1, Brandwine further discloses wherein classifying the form data comprises comparing one or more distinct subsets of the form data until at least one of the one or more subsets matches a portion of the classification information ([0047]).

Claim 6. Brandwine and Brotsky disclose the data classification and conformation system of claim 1, Brandwine further discloses wherein the form data is added to the classification information after classification of the form data ([0071]-[0072]).

Claim 7. Brandwine and Brotsky disclose the data classification and conformation system of claim 1, Brandwine further discloses wherein the one or more storage devices also store error information comprising one or more predefined error messages associated with one or more conformation errors and one or more of the predefined error messages is transmitted when the form data cannot be conformed to the one or more predefined specifications ([0022]-[0023]).

Claims 8-20 represent the system and method of claims 1-7, respectively and are rejected along the same rationale.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171